Citation Nr: 1123174	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-38 923	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in Cleveland, Ohio



THE ISSUE

Entitlement to payment of unauthorized medical expenses for treatment related to a fall, incurred from September 29, 2008, to October 3, 2008, at Akron General Medical Center (Akron).



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




REMAND

According to the Cleveland VAMC, the Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the VAMC located in Cleveland, Ohio, which denied a claim for entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred from September 29, 2008, to October 3, 2008, at Akron.

The Veteran is the individual who received medical treatment from September 29, 2008, to October 3, 2008, at Akron.  The appellant in this case is Akron, or the medical center at which this treatment was administered and which is seeking payment.

The appellant is seeking payment or reimbursement for the cost of unauthorized private medical expenses incurred by the Veteran for treatment related to a fall, incurred from September 29, 2008, to October 3, 2008, at Akron.  After a thorough review of the combined health record folder, the Board finds that additional development is necessary prior to the adjudication of this claim.  

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2010).  

In a September 2009 notice of disagreement, the appellant asserted that it was not notified of the Veteran's VA coverage until the date that the Veteran was discharged from Akron.  The medical center believes it is due payment from VA for the treatment provided to the Veteran.

Under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 17.120 (2010), VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services:  (1) For an adjudicated service-connected disability; (2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  In the Veteran's case, the information in the combined health record folder indicates that he is not service connected for any disabilities.  Therefore, the above-identified provisions are not applicable.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 17.1000-1008 (2010).  

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority a veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2010).

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Relevant to the instant case, the law amended 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."

Additionally, the revised criteria included an added a provision essentially expanding the definition of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

In addition, a veteran is required to file a claim within 90 days of the latest of the following:  (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004.  Akron submitted a claim in January 2009 and the Cleveland VAMC accepted it as a timely-filed claim.

In this case, the Board notes that a hospital record dated August 4, 2009, and a June 2010 statement of the case (SOC) reflect that payments were made by VA for the treatment incurred on September 29, 2008, and September 30, 2008, but not for October 1, 2008, to October 3, 2008.  Therefore, it appears that the Veteran did meet the basic requirements of 38 C.F.R. § 17.1002.  The June 2010 SOC indicates that, while payment was made for the first two days of emergent treatment, the claim remained denied for the final three days of treatment because the Veteran's condition had become stabilized and that period of treatment was beyond the initial emergent treatment.  See 38 C.F.R. § 17.1002(d).  Thus, when the claim is readjudciated on remand, an accounting should be included that documents the amount of payments that have been made and any amounts that remain denied.

In light of the record and the Veteran's health at the time of admittance into Akron, the Board finds that a medical opinion should be obtained in order to determine the whether any medical care received at Akron from September 29, 2008, to October 3, 2008, beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The Board notes that the record does not reflect that Akron made any attempts to transfer the Veteran to a VA facility.  This is so even though it was specifically in a medical record from the emergency department at Akron from September 29, 2008, that a co-worker who accompanied the Veteran explained that the Veteran had told her that he is a Veteran, and if he was ever hurt, he should be taken to a VA hospital.  It was noted that the care manager at Akron was informed of this statement.  Because it appears that VA has made payments for the first two days of treatment, whether the medical emergency continued becomes the salient issue of the case.  A medical opinion on that matter will be of great value in deciding the case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the appellant's claim for reimbursement for unauthorized medical expenses.  The combined health record folder should be provided to the appropriate medical professional for review, and the reviewer should note that it has been reviewed.  After reviewing the folder, the reviewer must provide an opinion on the following question:  whether any medical care received at Akron from September 29, 2008, to October 3, 2008, beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; i.e. comment on when the Veteran became stabilized.

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The reviewer should provide a complete rationale for any opinions provided.

2.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  The SSOC should include an accounting that documents the amount of payments that have been made and any amounts that remain denied.  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

